It seems to the court, that the declaration is materially defective in not stating where, when, and how long the negro was detained in the possession of Dickerson. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein, to commence by amending the declaration, and that the plaintiff recover of the defendant his costs in this behalf expended, which is ordered to be certified to the said court.